Exhibit 10.14

 

 

 

 

SEVENTH AMENDMENT (2019-2) TO THE

PENSION PLAN FOR EMPLOYEES OF AMPHENOL CORPORATION
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2016

 

Pursuant to Section 12.1 of the Pension Plan for Employees of Amphenol
Corporation as amended and restated effective January 1, 2016 (the "Plan"), the
Plan is hereby amended as follows, effective January 1, 2020:  

 

1.Exhibit D (Chatham Cable) is amended such that Section 4.1(a)(1)(xvi) shall
read as follows: 

 

(xvi)   $24.00, for Participants terminating employment on or after January 1,
2017 and prior to January 1, 2020; or.

 

2.Exhibit D (Chatham Cable) is amended by the addition of a new Section
4.1(a)(1)(xvii) to read as follows:

 

(xvii)   $25.00 for Participants terminating employment on or after January 1,
2020.

 

3.Exhibit H (SidneyHourly) is amended by restating Section 4.1(a) to read as
follows:

(a)    Accrued Benefit.  The amount of the monthly retirement benefit in the
Normal Form to be provided for each Participant who retires on his Normal
Retirement Date shall be equal to such Participant’s monthly Accrued Benefit as
of any date, subject to modifications set out below, equal to the product of (1)
and (2):










(1)



 an amount equal to

 

(i) $45.00 for Participants terminating employment in the Eligible Class on or
after January 1, 2020;

 

(ii) $42.50 for Participants terminating employment in the Eligible Class on or
after January 1, 2017, but prior to January 1, 2020;

 

(iii) $40.00 for Participants terminating employment in the Eligible Class on or
after January 1, 2014, but prior to January 1, 2017;

 

(iv) $37.00 for Participants terminating employment in the Eligible Class on or
after December 1, 2010, but prior to January 1, 2014;

 

(v) $34.00 for Participants terminating employment in the Eligible Class on or
after January 1, 2008, but prior to December 1, 2010;

 

(vi) $30.00 for Participants terminating employment in the Eligible Class on or
after January 1, 2005, but prior to January 1, 2008;

 

(vii) $26.50 for Participants terminating employment in the Eligible Class on or
after January 1, 2002, but prior to January 1, 2005;

 

(viii) $23.50 for Participants terminating employment in the Eligible Class on
or after January 1, 1999 but prior to January 1, 2002;

 

(ix) $20.50 for Participants terminating employment in the Eligible Class on or
after November 1, 1997 but prior to January 1, 1999;

 

(x) $20.00 for Participants terminating employment in the Eligible Class on or
after November 1, 1996, but prior to November 1, 1997;

 

(xi) $19.00 for Participants terminating employment in the Eligible Class
subsequent to October 31, 1993 but prior to November 1, 1996;

 

(xii) $18.50 for Participants terminating employment in the Eligible Class
subsequent to October 31, 1990 but prior to November 1, 1993; or

 

(xiii) $18.00 for Participants terminating employment in the Eligible Class
subsequent to November 4, 1989 but prior to November 1, 1990; or

 

(xiv) $17.00 for Participants terminating employment in the Eligible Class
subsequent to October 31 1987 but prior to November 5, 1989.

 

and










 

 

(2)



 such Participant’s Years of Accrual Service.

 

The Accrued Benefit for a Participant terminating employment prior to November
1, 1987 shall be calculated in accordance with the provisions of the Plan in
effect on the date of such Participant’s termination of employment.

 

 

 

 

 

 

 

AMPHENOL CORPORATION

 

DATED:  December 2, 2019

BY:

/s/ David Silverman

David Silverman

 

 

Its:

Sr. Vice President, Human Resources

 



